121 Ga. App. 43 (1970)
172 S.E.2d 654
ANSLEY
v.
MOSS.
44966.
Court of Appeals of Georgia.
Submitted January 12, 1970.
Decided January 21, 1970.
*44 B. Hugh Ansley, for appellant.
Stephen J. Olah, for appellee.
HALL, Presiding Judge.
1. Appellant's complaint alleged that defendant was indebted to him in the amount of $2,000 by reason of a check for the same amount, a copy of which was attached. The trial court granted defendant's motion to dismiss for failure to state a claim upon which relief could be granted.
Construing the pleadings for appellant, it cannot be said beyond doubt that he is unable to prove any set of facts that would entitle him to any relief. Martin v. Approved Bancredit Corp., 224 Ga. 550 (163 SE2d 885); Byrd v. Ford Motor Co., 118 Ga. App. 333 (163 SE2d 327).
2. Appellee's motion to dismiss this appeal is denied. Hearn v. DeKalb County, 118 Ga. App. 730 (165 SE2d 467).
Judgment reversed. Deen and Evans, JJ., concur.